DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claims 1, 11 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph that the claim amendments are fully supported by the Specification; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, applicant appears to cite the following paragraphs in applicant’s Specification:
Although microprocessor computing power has been progressively increased, the need for additional increases remains unabated.  For example, smart phones now burden their processors with a bewildering variety of tasks.  But a single core processor can only accommodate so many instructions at a given time.  Thus, it is now common to provide multi-core or multi-threaded processors that can process sets of instructions in parallel.  Nonetheless, such instruction-based architectures must always battle the limits imposed by die space, power consumption, and complexity with regard to decreasing the instruction processing time.  As compared to the use of a programmable processing core, there are many algorithms that can be more efficiently processed in dedicated hardware.  For example, image processing involves substantial parallelism and processing of pixels in groups through a pipeline of processing steps.  If the algorithm is then mapped to hardware, the implementation takes advantages of this symmetry and parallelism.  But designing dedicated hardware is expensive and also cumbersome in that if the algorithm is modified, the dedicated hardware must be redesigned. (Paragraph [0003])
 

 
Accordingly, those skilled in the art will appreciate that reconfigurable computing engines may have various advantageous aspects, including the ability to make substantial changes to a datapath in addition to the control flow and the ability to adapt hardware during runtime by (re)programming or (re)configuring the fabric.  As such, a reconfigurable computing engine could provide a suitable architecture to implement any number of algorithms that may be processed efficiently in hardware.  For example, an algorithm such as image processing that involves processing multiple pixels through a pipelined processing scheme can be mapped to operational units in a manner that emulates a dedicated hardware approach.  But there is no need to design dedicated hardware; instead one can merely program the operational units and switching fabric as necessary.  Thus, if an algorithm must be redesigned, there is no need for hardware redesign but instead a user may merely change the programming as necessary. (Paragraph [0005])

The characteristics of the reconfigurable core 1 shown in FIG. 1A are fully customizable and can be set according to any suitable application requirements.  This includes options such as the bitwidth of the system and the flexibility of the array, which is set by the choice of instruction cells 2 and the interconnects network 4 deployed.  The reconfigurable core 1 can be easily programmed or reprogrammed to execute any suitable operation in a similar way to a general purpose processor (GPP).  For example, in various embodiments, the array of instruction cells 2 in the RICA architecture is heterogeneous and each instruction cell 2 may be configured to perform one or more operations such as ADD (addition, subtraction), MUL (signed and unsigned multiplication), DIV (signed and unsigned divisions), REG (registers), I/O REG (register with access to external I/O ports), MEM (read/write from data memory 8), SHIFT (shifting 

for the support of the claimed feature of “… wherein neither the input switching fabric nor the output switching fabric is an instruction-based architecture component, the instruction-based architecture being a computing architecture whose communication fabric is not reconfigurable …”.
But the examiner is uncertain as how the above cited paragraphs suggest the current amendments. More specifically, it is the examiner’s current best understanding that some of the key disclosures of application’s cited paragraphs appears to be:
 “… instruction-based architectures must always battle the limits imposed by die space, power consumption, and complexity with regard to decreasing the instruction processing time …” in paragraph [0003];
“… efficient compromise between instruction-based architectures and dedicated hardware approaches, reconfigurable computing engines have emerged … reconfigurable computing engines typically have a set of reprogrammable or reconfigurable operational units that perform a data crunching function …” in paragraph [0004];
“… reconfigurable computing engines may have various advantageous aspects … reconfigurable computing engine could provide a suitable architecture to implement any number of algorithms that may be processed efficiently in hardware … can be mapped to operational units in a manner that emulates a dedicated hardware approach … if an algorithm must be redesigned, there is no need for hardware redesign but 
“… reconfigurable core … are fully customizable and can be set according to any suitable application requirements … The reconfigurable core 1 can be easily programmed or reprogrammed to execute any suitable operation in a similar way to a general purpose processor (GPP).  For example… RICA architecture is heterogeneous … “ in paragraph [0027].
And base on the above key disclosures by applicant’s Specification, the examiner is uncertain how the claimed “… neither input switching fabric nor the output switching fabric is an instruction-based architecture component, the instruction-based architecture being a computing architecture whose communication fabric is not reconfigurable …” is disclosed in applicant’s above citation, as the citation by the applicant appears to disclose deficiency related to instruction-based architectures, wherein reconfigurable computing engines appears to be compromise between instruction-based architectures and dedicated hardware approaches as reconfigurable computing engines can implement any number of algorithms that may be processed efficiently in hardware, and there is no need for hardware redesign if an algorithm must be redesigned as a user may merely change the programming as necessary; and reconfigurable cores, such as in RICA architecture, are fully customizable and can be set according to any suitable application requirements, wherein the reconfigurable core can be easily programmed or reprogrammed to execute any suitable operation in a similar way to a general purpose processor (GPP). The above citation does not appear to disclose input switching fabric and the output switching fabric are not an instruction-
In further reviewing of applicant’s Specification, including a word search of “instruction based” feature in applicant’s Specification, it appears “instruction based” features are discussed only in the background section in paragraphs [0003]-[0004] of applicant’s Specification, and the examiner is uncertain where in applicant’s detail description of the Specification further clarifies applicant’s invention include input/output switch fabrics are not instruction-based architecture components or instruction-based architecture’s communication fabric is not reconfigurable.
Furthermore, partially based on applicant’s above citation, applicant’s claimed invention appears to include reconfigurable cores such as Reconfigurable Instruction Cell Array (RICA), wherein Reconfigurable Instruction Cell Array architecture appears to be an architecture that is instruction-based.

In response to applicant’s arguments with regard to the independent claims 1, 11 and 22 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… wherein neither the input switching fabric nor the output switching fabric is an instruction-based architecture component, the instruction-based architecture being a computing architecture whose communication fabric is not reconfigurable …” because Wilson is directed to instruction-based parallel median filtering, and evening though Wilson is an improved instruction-based, Wilson’s median filtering process is still instruction-based; and because Wilson operates “In accordance with an embodiments of the present invention, it is understood that there will be a predictable number of sort patterns of inputs, P1, P2, and P3 occupying the position of Min, Med, and Max.”, the predictability of Wilson would completely destroyed if Wilson is modified to include an input switching fabric that is “dynamically reconfigurable in every clock cycle such that selections one or more data paths of inputs to the input switching fabric are reconfigurable” or modified to include an output switching fabric that is “dynamically reconfigurable in every clock cycle such that directions one or more data paths of outputs from the output switching fabric are reconfigurable; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, the examiner is uncertain how to properly respond to applicant’s arguments relating to the claimed feature of “instruction-based” because as discussed in detail above, the examiner is not fully clear how applicant’s Specification and/or Drawings discloses the above claimed “instruction-based” features.
Furthermore, the examiner is unclear as to how or why Wilson’s predictability of a number of sort patterns of inputs, P1, P2, and P3 occupying the position of Min, Med, and Max would be completely destroyed if Wilson is modified to include input/output switching fabrics that “dynamically reconfigurable in every clock cycle such that selections one or more data paths of inputs to the input switching fabric are reconfigurable.” Additionally, Wilson’s predictability of a number of sort patterns of inputs, P1, P2, and P3 occupying the position of Min, Med, and Max as shown in Wilson’s Figure 3 appears to be similar to applicant’s three inputs A, B, and C that also appears to have predicable number of sort patterns occupying the position Min, Med, Wilson’s predictability would be completely destroyed when applicant’s invention also appears to have similar predictability feature.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Pub.: 2009/0327378) in view of Nousias et al. (US Pub.: 2014/0359174) with support from Arslan et al. (US Pub.: 2010/0122105).

As per claim 1, Wilson teaches/suggests a circuit comprising: a unit (e.g. Fig. 4, ref. 52, 60-64; Fig. 7, ref. 52, 702) configured to receive an input signal comprising N input values (e.g. P1–P3 in Fig. 4 and Fig. 7) to be sorted and to drive N select signals 
Wilson does not teach the circuit comprising: 
an arithmetic logic unit (ALU) configure to operate; 
an input switching fabric configured to select input for the ALU; and
operations carried out by the ALU, and 
wherein the output switching fabric is dynamically reconfigurable in every clock cycle such that directions one or more data paths of outputs from the output switching fabric are reconfigurable, 
wherein the input switching fabric is dynamically reconfigurable in every clock cycle such that selections one or more data paths of inputs to the input switching fabric are reconfigurable, and 
wherein neither the input switching fabric nor the output switching fabric is an instruction-based architecture component, the instruction-based architecture being a computing architecture whose communication fabric is not reconfigurable.
Nousias teaches/suggests a circuit comprising: an arithmetic logic unit (ALU) configure to operate (e.g. associated with ALU being configured/updated to add/subtract: [0008]); an input switching fabric configured to select input for the ALU (e.g. associated with the input switching fabric for the switch box with ALU); and operations carried out by the ALU, wherein the output switching fabric is dynamically reconfigurable in every clock cycle such that directions one or more data paths of outputs from the output switching fabric are reconfigurable (e.g. associated with the output switching fabric being reconfigured/reprogrammed every clock cycle for output to corresponding north, south, east, or west direction), and wherein the input switching fabric is dynamically reconfigurable in every clock cycle such that selections one or more data paths of inputs to the input switching fabric are reconfigurable (e.g. associated with the input switching fabric being reconfigured/reprogrammed every clock cycle for selecting the data path for input into the switch box), and wherein neither the input switching fabric nor the output switching fabric is an instruction-based architecture component (e.g. the input switching fabric and the output switching fabric are RICA architecture components), the instruction-based architecture being a computing architecture whose communication fabric is not reconfigurable (e.g. associated with instruction-based computing approaches) (Fig. 1A-2; and [0002]-[0014]). (Additionally, Nousias’s RICA architecture is described in Arslan et al. (US Pub.: 2010/0122105), wherein Arslan’s contents are incorporated by references in their entirety by Nousias (Nousias, [0004]). As Arslan discloses arrangement of RICA can be made to be compatible with any GPP/DSP system (Arslan, [0119]), and considering Wilson’s improved instruction-based parallel median filtering processor and method uses DSP Wilson, [0037]) or processor (Wilson, [0039]), Nousias’s RICA architecture can be made to be compatible with Wilson’s exemplary DSP)
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Nousias’ RICA architecture into Wilson’s circuit operations for the benefit of providing a reconfigurable processing architecture with an efficient compromise between instruction-based architecture and dedicated hardware (Nousias, [0004]) to obtain the invention as specified in claim 1.

As per claim 2, Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the ALU and the output switching fabric are provided in a switch box associated with a reconfigurable instruction cell array having multiple switch boxes arranged into one or more rows and one or more columns (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]).

As per claim 3, Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the N multiplexers are each individually configured to receive the N input values and a respective one of the N select signals (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]). 
 
Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the N select signals comprise at least a first select signal that indicates the maximum value among the N input values and a second select signal that indicates the minimum value among the N input values such that the N multiplexers are configured to output the maximum value based on the first select signal and the minimum value based on the second select signal (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]). 
 
As per claim 5, Wilson and Nousias teach/suggest all the claimed features of claim 4 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the N select signals further comprise a third select signal that indicates a middle value among the N input values such that the N multiplexers are further configured to output the middle value among the N input values based on the third select signal (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]). 
 
As per claim 6, Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the ALU comprises a comparison circuit configured to sort the N input values in an ascending order (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]), wherein the 
 
As per claim 7, Wilson and Nousias teach/suggest all the claimed features of claim 6 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the comparison circuit comprises N comparators that are each configured to perform a greater than comparison between a pair of input values from among the N input values (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]), wherein the resulting combination of the references further teaches/suggests the above the claimed features. 
 
As per claim 8, Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the ALU comprises a comparison circuit configured to sort the N input values in a descending order (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]), wherein the resulting combination of the references further teaches/suggests the above the claimed features. 
 
As per claim 9, Wilson and Nousias teach/suggest all the claimed features of claim 8 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the comparison circuit comprises N comparators that are each configured to perform a less than comparison between a pair of input values from among the N input Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]), wherein the resulting combination of the references further teaches/suggests the above the claimed features. 
 
As per claim 10, Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the ALU and the output switching fabric form one of a plurality of N-way sort units in a median filter configured to output a median value among the N input values (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]), wherein the resulting combination of the references further teaches/suggests the above the claimed features. 
 
As per claims 11-20, claims 11-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-10.

As per claim 21, claim 21 is rejected in accordance to the same rational and reasoning as the above rejection of claims 1-2.

As per claims 22-28, claims 22-28 are rejected in accordance to the same rational and reasoning as the above rejection of claims 3-9.

As per claim 29, Wilson and Nousias teach/suggest all the claimed features of claim 21 above, where Wilson and Nousias further teach/suggest the reconfigurable Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]), wherein the resulting combination of the references further teaches/suggests the above the claimed features.

As per claim 30, claim 30 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1.

II. PERTINENT PRIOR ART NOT RELIED UPON
Arslan et al. (US Pub.: 2010/0122105): discloses arrangement of RICA can be made to be compatible with any GPP/DSP system.
III. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):

CLAIMS REJECTED IN THE APPLICATION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				

IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        November 22, 2021